        Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 1 of 45




                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA
AMALGAMATED TRANSIT UNION                   )
LOCAL 85, et al.,                           )
                                            )   2:20-cv-1471-NR
                                            )
                                            )
                Plaintiffs,                 )
                                            )
       v.                                   )
                                            )
PORT AUTHORITY OF ALLEGHENY                 )
COUNTY,                                     )
                                            )
                                            )
               Defendant.                   )
                                     OPINION
J. Nicholas Ranjan, United States District Judge

      The Allegheny County Port Authority has long prohibited its employees from

wearing uniform adornments, such as buttons and stickers, that reflect “political or

social-protest” messages. It has done so based on its belief that such messages are

likely to lead to disruption in the workplace. This case presents a First Amendment

challenge to a recent extension and modification of that policy to apply to

facemasks.

      In the early days of the COVID-19 pandemic, the Port Authority, like many

employers, directed its employees to wear facemasks while performing their

duties. Several employees, including Plaintiffs here, sought to comply with that

policy, wearing masks that displayed the slogan “Black Lives Matter.” They did so

to express their support for the “Black Lives Matter” movement, especially after the

highly publicized killing of George Floyd by a Minneapolis police officer. For a period

of time, many Port Authority employees wore “Black Lives Matter” and other similar

masks without incident.

      Eventually, however, the “Black Lives Matter” masks came to the attention of
the Port Authority’s management, through a complaint from a single employee, who
         Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 2 of 45




asked how management would feel if he wore a “White Lives Matter” mask in

response. Although the Port Authority had itself publicly endorsed the “Black Lives

Matter” movement, it feared that allowing employees to wear “Black Lives Matter”

masks would cause disruption (likely from other “competing” masks), much like the

“political and social-protest” messages it had banned from other uniform

adornments. So the Port Authority took action to prohibit its employees from wearing

such masks—first by extending its preexisting policy against uniform adornments

containing political or social-protest messages to apply to facemasks; and then, when

that policy proved difficult to enforce, by requiring employees to wear one of a few

specified facemasks and banning all others. Both of these policies were motivated by

a desire to prevent workplace disruption caused by what the Port Authority viewed

as controversial speech or counter-speech.

       Following the policy change, several employees, including Plaintiffs here, were

disciplined or threatened with discipline for wearing “Black Lives Matter” masks. So

they, along with the labor union that represents them, filed this lawsuit.

       Presently, Plaintiffs seek a preliminary injunction against enforcement of the

Port Authority’s mask policy. They argue that the policy violates the First

Amendment because the Port Authority does not have a substantial interest in

prohibiting its employees from engaging in innocuous expressions of personal

political or social views, even at work. The Port Authority counters that, in the

context of managing its workplace, it has a strong interest in heading off potential

employee conflicts and customer-relations issues, and it suggests that the political

and social-protest speech it seeks to ban is likely to create just those sorts of

problems. The question for the Court is whether the First Amendment tolerates such

restrictions.
       At the heart of the First Amendment is the time-tested belief that, in almost

every context, society benefits from allowing more speech, even (and perhaps
                                         -2-
        Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 3 of 45




especially) when that speech is unpopular or controversial. This belief recognizes

that expressive freedom not only benefits the speaker, but also the listener, who

might otherwise not be exposed to important new ideas or opportunities to challenge

their own orthodoxies. That is especially true where, as here, the speech in question

relates to matters of significant public concern. Of course, in the public-employment

context, the government necessarily has much wider discretion to regulate the speech

of its employees. If the business of government is to get done, some “play in the

joints”1 is necessary to allow for restraint of speech that is likely to disrupt the

workplace, interfere with customer relations, or undermine employee productivity.

      But while the government is afforded unique flexibility in the employment

context, that doesn’t mean public employees forfeit their right to speak freely upon

entering the office (or bus). The government can restrict or punish workplace speech

only if it is, in fact, likely to be disruptive of the workplace. And when such

restrictions are challenged in a lawsuit like this one, the government must support

its predictions of disruption with specific evidence; perhaps not evidence of actual

disruption, but at least evidence that disruption can reasonably be expected to

occur. Importantly, a speculative fear that otherwise innocuous speech could induce

others to engage in counter-speech, which may, in turn, become disruptive, is not

enough to justify censorship by the government, even in the employment context.

      In contrast to instances of after-the-fact discipline of disruptive employees,

policies that impose broad, prior restraints on employee speech are particularly

suspect. Yet that type of broad policy is what the Port Authority initially adopted

here when it imposed a sweeping ban on facemasks displaying any “political or social-

protest” message. In doing so, the Port Authority specifically targeted for restriction

1 See Bain Peanut Co. of Tex. v. Pinson, 282 U.S. 499, 501 (1931) (Holmes, J.) (“The
interpretation of constitutional principles must not be too literal. We must remember
that the machinery of government would not work if it were not allowed a little play
in its joints.”).
                                         -3-
        Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 4 of 45




speech that is afforded the greatest protection by the First Amendment. Further, it

did so based only on a generalized and speculative fear that a “political or social-

protest” message, passively displayed on a facemask, might cause other employees,

or members of the public, to engage in more disruptive counter-speech. As will be

discussed, this policy was arbitrary and overbroad, while the Port Authority’s

predictions of likely disruption are unsupported by the evidence that has been

presented to the Court.

      The Port Authority’s subsequently adopted, facially “neutral” policy, requiring

employees to wear one of a few specified facemasks, suffers from the same

problems. The only proffered justification for the new policy remains the same—to

prevent a perceived risk of disruption caused by employees wearing “political or

social-protest” masks—and that justification remains impermissible. The Port

Authority may not cure a First Amendment violation by restricting even more

speech. Nor can the Port Authority’s generalized interest in its uniform policy justify

the new policy’s broad restrictions. “Mere incantations that a pristine uniform is

necessary to provide safe public transportation” are “clearly insufficient” to justify

broad restraints on non-disruptive employee speech like political buttons or

masks. Scott v. Goodman, 961 F. Supp. 424, 428 (E.D.N.Y. 1997), aff’d sub nom. Scott

v. Meyers, 191 F.3d 82 (2d Cir. 1999). That is particularly so here, where the evidence

overwhelmingly suggests that the Port Authority’s uniform policy is laxly enforced,

such that political and social-protest uniform adornments have been tolerated for

years without incident.
      In sum, the Court sympathizes with the Port Authority’s good-faith desire to

maintain a safe and productive workplace. But the vast majority of the employee

speech it has banned here—including its effective ban on “Black Lives Matter”

masks—would not materially undermine that goal. Moreover, any of the truly
disruptive behavior that the Port Authority fears can be readily deterred and dealt

                                         -4-
        Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 5 of 45




with on a case-by-case basis, and likely using non-speech-based means. For all these

reasons, and based on the specific facts of this case and evidentiary record, the Court

finds that Plaintiffs are likely to prevail on their First Amendment claims. The Court

will thus grant their motion for preliminary-injunctive relief and enjoin the Port

Authority from enforcing its ban on “Black Lives Matter” masks.
                         PROCEDURAL BACKGROUND
      Plaintiff Amalgamated Transit Union Local 85, along with several individual

Port Authority employees, filed this lawsuit on September 30, 2020. ECF 1. In its
complaint, the Union asserts claims under 42 U.S.C. § 1983 for violations of its

members’ free speech and equal protection rights under the First and Fourteenth

Amendments of the United States Constitution, as well as their analogous rights

under Article I, Sections 7 and 20 of the Pennsylvania Constitution. Along with its

complaint, the Union moved for a preliminary injunction, asking the Court to enjoin

the Port Authority from enforcing its operative facemask policy and to allow its

employees to wear facemasks with the message “Black Lives Matter.” ECF 3.

      The Port Authority initially responded to the Union’s complaint by moving to

dismiss for lack of subject-matter jurisdiction, arguing that the Union’s claims were

based on its older facemask policy, which had recently been superseded by a new,

modified policy. ECF 10. On November 2, 2020, the Court granted the motion to

dismiss, but allowed the Union to amend its complaint to state a claim directed at the

now-operative mask policy. ECF 16. The Union did so on November 3, 2020, ECF

17, and the Port Authority again responded by filing a motion to dismiss, this time

for failure to state a claim under Fed. R. Civ. P. 12(b)(6), ECF 18.2

      The Court held a two-day evidentiary hearing on the Union’s preliminary-

injunction motion on November 10 and 17, 2020. ECF 27; ECF 30. During the

2The Court has denied the Port Authority’s motion to dismiss by separate order, for
the reasons stated in this decision.
                                         -5-
           Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 6 of 45




hearing, the Court heard evidence and testimony from 16 witnesses, followed by oral

argument from counsel on the pending motions. ECF 30-1; ECF 34; ECF 36.

Following the hearing, the Court issued an order directing the parties to address, in

their post-hearing briefing, whether the Court should apply the modified Pickering

standard articulated by United States v. National Treasury Emp. Union, 513 U.S. 454

(1995). ECF 33. The parties filed post-hearing briefs on December 8, 2020, and the

matter is now ready for disposition.
                                 FINDINGS OF FACT
      1.       Defendant Port Authority is the public transportation authority for

Allegheny County and a municipal organization organized under the second-class

Port Authority Act, 55 P.S. § 551, et seq. ECF 17, ¶ 13.

      2.       The   Port   Authority   employs   over   2,700   employees,   including

approximately 1,700 bus operators and 600 to 700 maintenance employees. ECF 36,

97:9-13.    Those employees are spread across four bus-operating locations (East

Liberty, West Mifflin, Collier, and the Ross Garage), a rail center in the South Hills,

maintenance buildings in the South Hills and North Side, and administrative offices

in downtown Pittsburgh. ECF 36, 97:14-98:4.

      3.       Plaintiffs in this case are four Port Authority employees, as well as the

labor union that represents them. Specifically:

            a. Plaintiff Amalgamated Transit Union Local 85 is the labor union and

               certified exclusive labor representative for a bargaining unit of Port

               Authority employees. ECF 17, ¶ 9. The Union is comprised of several

               different types of employees, with different roles. For example, some

               employees drive buses; some are mechanics; some are instructors; and

               some are disciplinary-hearing representatives. See, e.g., ECF 34, 41:4-

               43:20, 53:19-54:7, 169:8-170:4.



                                          -6-
           Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 7 of 45




            b. Plaintiff James Hanna is a bus operator employed by the Port Authority.

               He is also a member and Executive Board member of the Union. ECF

               17, ¶ 10.

            c. Plaintiff Sasha Craig is a first-level supervisor and instructor employed

               by the Port Authority. He is also a member of the Union. ECF 17, ¶ 11.

            d. Plaintiff Monika Wheeler is a first-level supervisor and instructor

               employed by the Port Authority.     She is also a member of the Union.

               ECF 17, ¶ 12.

      4.       To promote “consistency” and ensure that its employees “are

representing Port Authority in a cohesive manner,” the Port Authority requires its

employees to wear a uniform while on the job. ECF 36, 103:17-19.

      5.       As part of this policy, the Port Authority has, since 1972, prohibited

uniform adornments (e.g., buttons, stickers, etc.) that display “political or social-

protest” messages. ECF 36, 113:8-114:17.

      6.       The Port Authority adopted its ban on political and social-protest

adornments after a small group of employees wore “Free Angela Davis” buttons to

advocate for the release of the then-imprisoned activist. ECF 36, 113:17-114:17. The

same employees also engaged in a work stoppage or “wildcat strike” as part of their
protest. ECF 36, 158:12-159:1.

      7.       The Port Authority contends that banning political and social-protest

adornments is necessary to avoid workplace disruption, such as “disputes breaking

out between employees within a garage” or “disputes breaking out with the public.”

ECF 36, 130:10-131:5.

      8.       There is no evidence in the record suggesting that the Port Authority

prohibits its employees from engaging in the exact same type of speech (i.e., political

or social-protest speech) in other ways, such as by communicating it verbally to co-
workers or members of the public. See generally ECF 40-1, PDF pp. 1-22.

                                          -7-
           Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 8 of 45




      9.       The Port Authority’s enforcement of its ban on political and social-

protest uniform adornments has been lax and largely non-existent. Employees often

wore political buttons and other items that seemingly violated the policy, and they

were rarely, if ever, disciplined for doing so prior to the incidents involving facemasks.

See, e.g., ECF 34, 21:9-22:4; 35:6-38:19; 47:8-48:12; 51:16-54:24; 56:14-57:8; 69:15-23;

70:6-9; 105:17-106:19; 108:7-17; 116:1-12; 117:5-13; 139:1-9; 140:2-9; 154:17-155:3

166:3-167:10; 194:3-19; ECF 36, 10:9-13; 25:21-26:9; 47:20-48:7; 54:16-19; 55:22-25;

62:23-63:16; 64:6-13; 66:5-7.

      10.      By way of example, Port Authority employees over the years have worn

such social or political-related adornments, without being disciplined:

            a. ECF 34, 35:13-21 (“…A: Absolutely because, listen, Port Authority has

               never, never in my 26 years, 27 years here, never disciplined anybody

               for that, for wearing a button or a pin. Q: You talked about political

               presidential pins, political pins, and you mentioned ATU for Hillary. I

               take it those are pins that were distributed by either the local or the

               national? A: The international sent them to us and we handed them out

               to our membership, that’s correct.”);

            b. ECF 34, 36:20-21 (“A: Yes, the answer is yes, they would wear pins while
               on their route.”);

            c. ECF 34, 53:19 (“Q: When you were an operator, were people wearing

               political buttons in support of candidates? A: Correct, including myself.

               Q: Can you tell us what those buttons were? A: Well, most recently in

               the last election, I wore a Bernie Sanders button on my uniform sweater.

               And I also wore, after Bernie lost, I wore an ATU for Hillary on my

               sweater. Q: Previous to that, did you wear any other buttons for

               candidates, Obama, or anyone prior to Hillary? A: Yes. Q: Do you recall



                                          -8-
Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 9 of 45




    which they might have been? A: It would have been one for Obama and

    it might have been Clinton … I think I wore one for Clinton, also.”);

 d. ECF 34, 54:8-11 (“Q: When you attended 105 hearings, do you remember

    specifically wearing those buttons supporting Hillary and/or Obama? A:

    Yes.”);

 e. ECF 34, 69:15-20 (“THE COURT: Just so I understand your testimony,

    however in the past, you were aware of operators wearing political

    buttons such as Obama or Hillary buttons while operating buses, is that

    right? THE WITNESS: That is correct. I personally myself wore one.”);

 f. ECF 34, 105:17-106:19 (“Q: Have you observed the … Port Authority’s

    enforcement of the uniform policy since it has been in effect? A: It is very

    lax. Q: What do you mean by that? A: A lot of people wear shirts that

    aren’t authorized or hats or shoes, pants. It’s not real strict. Q: How

    about political, did you ever see anybody wear political buttons? A: Yes,

    I have. During election campaigns they wore particular buttons

    supporting particular people. … Q: Anything else? A: Sporting teams,

    gay pride buttons. Q: Gay pride? A: Yes. Q: Have you seen them wear

    masks saying anything in support of gay pride? A: There was a few.
    Rainbow, like rainbow colors. Q: Rainbow pins, have you ever seen that?

    A: Yes.”);

 g. ECF 34, 108:7-17 (“Q: Political buttons, have you seen those? A: Yes. Q:

    Which ones have you seen people wore? A: Through all the elections,

    there was union elections where officials were running for office, they

    wore pins. Then national level, Obama, Hillary, a bunch of different

    political pins. Q: Have you ever worn them? … A: Pins, yes, I wore

    them.”);



                                -9-
       Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 10 of 45




         h. ECF 34, 116:1-2 (“I have worn masks with ankhs3 on them.”);

         i. ECF 34, 116:11-12 (“Q: Is that a fist, black power fist, is that it? A: Yes.

            Q: You have been wearing them for years? A: Yes. Q: While driving? A:

            Yes.”);

         j. ECF 34, 117:5-6, 12-13 (“Q: Have you ever worn these things that you

            have on where Ms. Kelleman, the CEO was present? A: Yes. … Q: [She]

            [s]aid what was nice? A: Said my chains were nice. Q: What chains were

            they? A: These same two I have on, my ankh chain and my black power

            fist.”);

         k. ECF 34, 139:1-9 (“Q: During your career have you seen any individuals

            wearing buttons, political or other statements, that they have had on

            their uniforms while working? A: Yes. Q: Can you tell us what you have

            seen[?] A: I have seen, let’s see, ATU for Hillary, crosses. Q: You say

            crosses, what do you mean? A: Cross necklaces. Just last week I seen

            Biden pins, as well as Mason pins.”)

         l. ECF 34, 140:2-9 (“Q: Have you worn jewelry which had any type of

            issues about Black Lives Matter or things of that nature? A: Yes. On

            Friday I had on a pair that stated Black By Popular Demand. Q:
            Anything else? A: I have Black Lives Matter earrings. I have a lot of

            jewelry. I also have seen other people wearing them as well. But I

            myself wear it.”);

         m. ECF 34, 154:17-155:3 (“Q: You have worn political buttons[?] A: Yes,

            absolutely. Q: --- in support of political candidates? A: Yes. Q: I am

            talking about both union candidates as well as civilians. A: Yes, yes. Yes.

3 An “ankh” is an Egyptian symbol of life, increasing in prominence in African-
American culture within the last 25 years. See The Famuan, “Ankh becomes popular
symbol of Black culture,” available at http://www.thefamuanonline.com/2002/12/04/
ankh-becomes-popular-symbol-of-black-culture/.
                                        - 10 -
Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 11 of 45




    Q: For how long and how frequently were they worn? A: … I wear a lot

    of buttons.”);

 n. ECF 34, 166:3-167:10 (“Q: Have you seen employees wearing political

    support buttons for different candidates? A: Yes, I have seen Bernie, you

    know, Bernie. Q: Bernie Sanders? A: Yes. Different buttons for different

    people. … Q: Did you ever wear [an ATU Hillary ‘16] button? A: Yeah,

    I had a button. Q: For Hillary? A: Yes. Q: Did you ever have a button for

    any other political candidate you wore? A: I had an Obama hat. … Have

    you seen other employees wear buttons supporting political candidates?

    A: Yes, I seen -- Q: While they were working? A: I seen a MAGA hat. …

    Q: Anyone ever give you a problem when you were wearing those

    buttons? A: No.”);

 o. ECF 34, 194:3-15 (“Q: Have you seen employees wearing stickers or

    buttons supporting other issues and causes? A: Absolutely. They wear

    — let me see, where can I start? I have been here for 30 years. Okay. I

    have seen stickers for Stronger Than Hate. I have seen Trump 2020

    stickers. I have sign [sic] MAGA hats. I have seen political buttons that

    take me personally all the way back to Clinton. Q: Did you ever wear
    such buttons? A: Absolutely. I have worn every -- I am a registered

    Democrat. I have worn every button that supports the Democrat party’s

    candidate. Q: Did anyone ever tell you you couldn’t wear them? A:

    Absolutely not.”);

 p. ECF 36, 10:9-13 (“Q: How about buttons supporting political candidates?

    A: Sure. Q: Can you tell me which ones, if you remember? A: They had

    buttons supporting local candidates, national candidates, Clinton,

    Biden.”);



                               - 11 -
Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 12 of 45




 q. ECF 36, 25:21-26:9 (“Q: Have you ever worn any other kind of buttons,

    pins, or messages that were not on the uniform policy? A: Yes. Q: Could

    you tell the Court what they were? A: I wore Obama buttons in support

    of the election, Hillary buttons, Bernie Sanders buttons, local union

    buttons. If we were having an election, stickers, we had stickers as well.

    Q: What do you mean by stickers? A: In support of the candidate.

    Sometimes they were not buttons, they were just stickers that you just

    put on the uniform. Q: Those were local union elections? A: Yes.”);

 r. ECF 36, 47:20-48:7 (“A: I had on two necklaces. One is a black solidarity

    fist and the other one is an emblem of Africa. Q: What is that on your

    t-shirt? A: That is also a black solidarity fist. Q: Have you worn those

    chains that you have often or before or is that the first time you wore

    them? A: Every day for the past 22 to 25 years. I have a collection of

    them.   I’m proud of them. Q: Have you worn them while you are

    working? A: Every day. I feel naked if I don’t have it on.”);

 s. ECF 36, 54:16-19 (“A: … I have a tree of life necklace and that ribbon

    was probably representing someone who had passed away. I also have

    a black handkerchief in the same pocket that the ribbon is in. … Q: Did
    you go to work that day dressed exactly like that? A: Yes, I did. Q: Did

    you operate your bus in the revenue service? A: Yes, I did.”)

 t. ECF 36, 55:22-25 (“Q: You have something on your necklace there; right?

    A: Yes. That’s a peace symbol. Q: Did you wear it while you were working

    that day? A: Yes, I did. Q: Did anyone ever complain or tell you to take

    it off? A: No. …”).

 u. ECF 36, 62:23-63:16 (“Q: What [buttons] did you see? A: I have seen

    Bernie Sanders, Hillary, Trump, Obama, Biden, I have seen things for
    like local candidates, whether it’s a little sticker or whether it was a

                               - 12 -
       Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 13 of 45




               small button or whatever. Q: Have you worn any? A: Yes. Q: What have

               you worn? A: I’ve worn Obama, I have worn Bernie, I’ve worn a sticker

               promoting myself … Q: Did you wear the buttons you spoke about, the

               political buttons in particular while operating in the revenue service? A:

               Yes. Q: Did anyone ever say that you shouldn’t be doing that? A: No.”);

            v. ECF 36, 64:6-13 (“Q: How about any other kind of buttons? A: I have

               seen Masonic pins, I have seen union buttons that we get from the

               International.   We have a few guys, the wear the buttons on their

               sweaters as though they are military type of medals. I see them on their

               bags and everyone carries a bag onto the bus that they carry their

               belongings in. …”);

            w. ECF 36, 66:5-7 (Q: “What if someone were to wear a Trump -- did you

               ever see someone wear a Trump pin? A: Yes.”).

      11.      The Port Authority’s Chief Legal Officer, Michael Cetra, identified seven

instances of discipline imposed for uniform violations over the past six years. ECF

36, 135:7-19. None of those instances involved discipline for violations of the policy

regarding political or social-protest adornments. ECF 36, 135:20-136:5.

      12.      Mr. Cetra also testified that no issues related to the ban on political or
social-protest adornments had, to his knowledge, been brought to upper

management’s attention prior to 2020. ECF 36, 114:18-115:9.

      13.      The Port Authority considers violations of its uniform policy to be

“minor” infractions that do not warrant significant discipline. ECF 36, 133:1-13;

136:6-10.

      14.      When the COVID-19 pandemic arrived in early 2020, the Port Authority

imposed an additional requirement that its employees wear a facemask as part of

their uniform. ECF 36, 115:10-117:15.



                                          - 13 -
          Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 14 of 45




      15.     Initially, the Port Authority did not have sufficient masks to provide to

all its employees and so directed them to wear their own. ECF 36, 116:7-11, 117:16-

118:23.

      16.     Many employees chose to wear masks that reflected political or social-

protest messages related to “Black Lives Matter.” See, e.g., ECF 34, 73:14-19, 82:25-

83:2, 84:4-8, 105:6-10, 115:12-21, 128:20-129:4, 137:1-8; ECF 36, 19:22-20:20. The

specific facemasks presented to the Court during the hearing included, among others,

masks containing the following messages: “Black Lives Matter,” “BLM,” “My Life

Matters,” “I Can’t Breathe,” “Unapologetically Black and Proud,” “Black Matter,” and

“Black Voters Matter.”

      17.     The employees who wore “Black Lives Matter” masks, including

Plaintiffs, did so to express support for the “Black Lives Matter” movement, especially

after the highly publicized killing of George Floyd by a Minneapolis police

officer. See, e.g., ECF 34, 115:12-21, 148:12-20, 156:24-157:1, 165:9-15, 167:25-168:3,

200:8-13; ECF 36, 65:23-66:4.

      18.     More generally, the Port Authority and its CEO, Katharine Kelleman,

publicly supported the “Black Lives Matter” movement. ECF 36, 182 (“Q: She states,

first and foremost, the organization believes black lives matter and this organization
holds this position and that will not change. So I assume that is still the position of

the organization? A: Yes, sir.”); ECF 39-1, PDF p. 46 (“First and foremost, this

organization believes that Black lives matter. Period. Despite the public debate over

what we allow or don’t allow on a mask or uniform, fundamentally, this organization

holds this position and that will not change.”); ECF 39-2, PDF p. 2 (“If you, as a white

person, wouldn’t want to be treated the way you see black or brown people treated,

then do the work to make it stop. I’m committing and I hope you join me.”); id. at

PDF p. 3 (“Black lives matter.”).



                                         - 14 -
        Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 15 of 45




      19.    The Port Authority’s management became aware of employees wearing

“Black Lives Matter” masks after a complaint from another employee, who asked how

management would feel if he wore a “White Lives Matter” mask in response.4 ECF

36, 124:12-20; 160:16-23.

      20.    Although the Port Authority had itself publicly endorsed the “Black

Lives Matter” movement, it was concerned that allowing employees to wear “Black

Lives Matter” masks would cause disruption—likely from other “competing” masks

with more controversial messages. ECF 36, 130:10-131:5; see ECF 39-1, PDF p. 47

(“If Port Authority allows uniforms to be used as a message board for some political

or social protest topics, we must then allow all messages on that topic, including those

that could disrupt Port Authority’s ability to deliver public transit service in a safe

and efficient manner and cause harm to our employees, customers, and

communities.”).

      21.    Because of its concerns, the Port Authority adjusted its policy to prohibit

“Black Lives Matter” masks, initially by extending its prohibition on “political or

social-protest” uniform adornments to include facemasks. ECF 36, 107:22-108:1;

131:11-132:12.

      22.    After the policy was extended to cover facemasks with “political or
social-protest” messages, several Union employees were disciplined or threatened

with discipline for wearing “Black Lives Matter” or other similar masks. ECF 36,

132:16-135:6. These employees included Plaintiffs Sasha Craig, Monika Wheeler,




4 During the evidentiary hearing, the Court admitted Mr. Cetra’s testimony about
this complaint, over Plaintiffs’ hearsay objection. The Court did so only for the
limited purpose of explaining what prompted the Port Authority to extend its uniform
policy. ECF 36, 125:5-18. As noted on the record, the Court credits Mr. Cetra’s
testimony that this complaint was made, which brought the “Black Lives Matter”
mask “issue” to the Port Authority’s attention.
                                         - 15 -
        Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 16 of 45




and James Hanna, as well as others. ECF 34, 123:19-124:12, 133:17-134:4, 175:19-

24, 179:2-180:15; ECF 36, 45:22-46:23, 134:10-135:6.

      23.    In attempting to enforce its facemask policy, the Port Authority found it

difficult to navigate the “gray area” of deciding what was or was not prohibited. ECF

36, 108:2-7. As Mr. Cetra put it, application of the original policy required the Port

Authority to wrestle with difficult questions of “is that a political message, is that a

social protest message?” ECF 36, 108:6-7.

      24.    As a result, the Port Authority sought to make its mask policy “easier”

and “clearer to comply with.” ECF 36, 108:2-4.5

      25.    It did so by promulgating a new and more restrictive policy, effective

September 27, 2020, under which employees may only wear one of several approved

masks. ECF 36, 104:15-19; ECF 40-1, PDF p. 4. Those masks are (a) a Port Authority

logo mask provided by the Port Authority; (b) an ATU 85 union mask provided by the

Union; and (c) a solid blue or black mask, or a surgical N-95 or KN-95 rated mask,

that is either provided by the Port Authority or brought from home by the employee.

ECF 40-1, PDF p. 4. The policy further provides that “no other masks or face

coverings are permitted to be worn while on duty” and that “[p]ermitted masks or

face coverings shall not be altered or affixed with any pins, stickers, logos, images,
text, color[,] and/or color combination or scheme not permitted as described above.”

Id.


5 Notably, the Supreme Court and Third Circuit have both held that policies that ban
speech defined only as “political” are unconstitutionally vague. See Minnesota Voters
All. v. Mansky, 138 S. Ct. 1876, 1888 (2018) (“[T]he unmoored use of the term
‘political’ in the Minnesota law, combined with haphazard interpretations the State
has provided in official guidance and representations to this Court, cause Minnesota’s
restriction to fail even this forgiving test.”); Ctr. for Investigative Reporting v. Se.
Pennsylvania Transportation Auth., 975 F.3d 300, 316 (3d Cir. 2020) (“[SEPTA] fails
to offer any reason why the lingering references to advertisements that ‘contain
political messages’ and those that address ‘political issues’ are any more capable of
reasoned application than those that were struck down.”).
                                         - 16 -
        Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 17 of 45




      26.    This September 27, 2020, policy is presently the operative policy—

meaning that employees who wish to wear “Black Lives Matter” masks remain

unable to do so. ECF 36, 104:15-19.

      27.    There is no evidence that any member of the public has complained to

the Port Authority about a bus driver, or any other employee, wearing a “Black Lives

Matter” or other similar mask during the time-period where such masks were

permitted. See, e.g., ECF 36, 121:24-122:2, 163:5-17; ECF 34, 34:22-25.

      28.    Several bus drivers testified that they received positive and supportive

comments from customers about their “Black Lives Matter” masks. See, e.g., ECF 36,

49:12-14 (“A: Nothing but comments that were positive, that they liked them, that

they liked them as much as I liked them.”); ECF 34, 119:12-16 (“Q: Anyone ever --

how about your passengers, did they ever comment on what you were wearing, Black

Lives Matter? A: No. Q: Or your chains? A: I usually get compliments.”); ECF 34,

190:5-9 (“Q: Did any of the public say anything about it? A: No, actually complimented

me on it. Q: In what way? A: Hey, I appreciate you standing up for us. Hey, I like

that mask.”); see also ECF 34, 151:7 (“I get a lot of compliments on my buttons.”).

      29.    The testifying Port Authority employees stated that they either viewed

“competing” masks (such as those supporting the police or supporting “all lives”)
favorably, or at least expressed that they had no objection to others’ rights to wear

facemasks that express differing views from their own. ECF 34, 65:23-66:9, 96:1-12,

133:2-16, 206:3-209:16; ECF 36, 66:5-9, 84:7-14.

      30.    There is no evidence that any work stoppage or strike was caused by an

employee wearing a “Black Lives Matter” or other similar mask.

      31.    There is no evidence of any disruption of bus operations or reduction in

employee productivity attributable to an employee wearing a “Black Lives Matter” or

other similar mask. See ECF 36, 168:11-13 (“Q: … There weren’t any operational
disruptions; were there? A: That’s correct. …”).

                                        - 17 -
       Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 18 of 45




      32.     There is no evidence of any instances of workplace violence, either

between coworkers or with the public, attributable to an employee wearing a “Black

Lives Matter” or other similar mask.

      33.     On the Port Authority’s buses, a bus driver is typically the only employee

aboard. Further, in light of the COVID-19 pandemic, the bus driver now sits behind

a shield, and buses operate at reduced capacity, with passengers required to wear

masks and socially distance. See ECF 36, 101:23-102:15, 146:16-24 (“…The reality is

you are getting on a bus. The bus driver is sitting behind a fare box. Now all of them

have it but even then, most of them. There is a spit shield, the driver shield, now it

has become a COVID shield, but a shield they can deploy in front of them. They are

typically facing this way. … I’m not dressing them down to see if they are in

uniform.”).

      34.     The Port Authority has itself engaged in public speech regarding

political and social-protest issues, including by displaying such speech prominently

on its buses (e.g., a LGBT “pride” themed bus; an African-American heritage themed

bus). ECF 36, 59:24-60:23, 148:1-13. There is no evidence that these displays or

pronouncements have resulted in complaints from the bus-riding public, hostility

towards drivers of those buses, or other negative consequences (aside from some
employees requesting that they not be made to drive the “pride” bus).

      35.     The Port Authority contends that it has a unique “history of racial

tension in the workplace[.]” ECF 41, p. 13. The Court finds that this assertion is not

supported by the record. The Port Authority has almost 3,000 employees and has

operated in Allegheny County for decades. See Finding of Fact ¶ 2. Yet it cited only

two instances of arguable racial incidents, one of which occurred 14 years ago, to

support this assertion. ECF 36, 127:6-128:23. In the Court’s view, neither incident

is sufficiently specific and probative evidence of any unique “history of racial
tensions” at the Port Authority.

                                         - 18 -
        Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 19 of 45




      36.    The Port Authority contends that, before it prohibited the “Black Lives

Matter” masks, “employees complained on social media when a bus operator by the

name of Vincent Brandon wore a Black Lives Matter facemask while on duty.” ECF

41, pp. 12-13. The Court finds that this assertion is only partly supported by the

record. In the cited portion of his testimony, Mr. Brandon was not asked about, and

did not mention, any posts on social media complaining about him wearing a “Black

Lives Matter” mask. Rather, he was asked if he recalled stating on social media that

other members of the Union had complained about his mask. ECF 34, 95:3-20. He

responded that he “vaguely recall[ed] that” but “can’t recall any specific incident that

I may have posted about.” Id. Counsel then followed up by asking Mr. Brandon if he

was aware of other employees with complaints “aside from what [he] posted about,”

and he responded that he “never had anybody directly confront me.” ECF 34, 95:21-

25. This testimony is, at best, ambiguous and does not support a finding that

employees “complained on social media” about Mr. Brandon’s mask.

      37.    The Port Authority contends that Mr. Brandon also “conceded that he is

sometimes offended when people wear ‘Thin Blue Lines’ facemasks to support police

officers.” ECF 41, p. 13. The Court finds that this assertion is largely true, but

incomplete. Mr. Brandon did testify that he “ha[s] been offended” by others wearing
“Blue Lives Matter” or “All Lives Matter” masks, depending “on how it’s being done.”

ECF 34, 96:18-20. But he also testified that he believed all Port Authority employees

should be free to wear “Blues Lives Matter” or “All Lives Matter” masks, because “the

First Amendment reigns supreme in this country” and “[y]ou should have the right

to voice your opinion respectfully and peacefully.” ECF 34, 96:1-12. He further

explained that he felt employees wearing such masks were simply “showing their

support for what they believe,” and that he “support[s] that freedom that they have.”

ECF 34, 98:17-21.



                                         - 19 -
       Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 20 of 45




      38.    The Port Authority contends that “employees complained on social

media” about an employee named Timothy Eads, who “wore a Thin Blue Lines [sic]

facemask while on duty,” and that those employees “called him a racist.” ECF 41, p.

13. The Court finds that this assertion is only partly supported by the record. Mr.

Eads, who is Black, did testify that he wore a “Thin Blue Line” mask at work

(although he also supports “Black Lives Matter”). ECF 34, 126:7-11, 131:17-18. Mr.

Eads testified that he is an avid Facebook user who is “kind of popular” and has “like

2,000 friends on Facebook.” ECF 34, 132:18-20. He acknowledged that people on

social media (not necessarily Port Authority employees) had asked him “as a black

man why would [he] support the police” and “accused [him] of being a racist” because

of his public support for the police. ECF 34, 132:1-8. But he did not testify that

multiple Port Authority employees complained on his Facebook page or, for that

matter, accused him of being racist. Instead, he was only asked about one post on his

Facebook page by someone who “appeared to be a fellow employee.” ECF 34, 132:18-

23. That post, made in response to a picture of Mr. Eads wearing a “Thin Blue Line”

mask, stated: “The problem is that Port Authority said we are not allowed to wear

Black Lives Matter mask, so how is a Blue Lives Matter mask acceptable.” ECF 34,

132:9-17. The post ended by thanking Mr. Eads for “good argument and debate.” Id.
      39.    The Port Authority contends that an employee named Devin Veyda

complained about other employees wearing “Black Lives Matter” facemasks in a

“Roundtable” message chain of Union employees. ECF 41, p. 13. The “Roundtable”

is a messaging group of some kind, privately administered by Plaintiff Sasha Craig.

ECF 34, 202:15-22.     The Port Authority suggests that Mr. Veyda “became so

disruptive to the Roundtable that Mr. Craig banned him from that forum.” ECF 41,

p. 13. The Court finds that these assertions are mostly consistent with Mr. Craig’s

testimony, which the Court credits. Specifically, Mr. Craig testified that Mr. Veyda
contacted him via “Messenger, DM, direct messaging” to express concerns about

                                        - 20 -
        Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 21 of 45




employees wearing “Black Lives Matter” masks. ECF 34, 204:12-17. Mr. Craig also

testified that Mr. Veyda is “no longer a member of the Local 85 roundtable because

he was very disruptive, very disrespectful, and … counterproductive to what we were

trying to get accomplished[.]” ECF 34, 204:20-24.

      40.    The Port Authority asserts that “tension within Local 85 over the Black

Lives Matter facemasks resulted in name-calling and the pressure to ‘take sides.’”

ECF 41, p. 13. The Court finds that this assertion is not supported by the record. As

evidence, the Port Authority cites only one message that Plaintiff Sasha Craig sent

or posted on social media. See ECF 34, 210:5-211. In it, Mr. Craig referred to Devin

Veyda as a “bratty child,” argued that the Union should support employees wearing

“Black Lives Matter” masks, and suggested that if Mr. Veyda wanted to “wear a

White Lives Matter mask, then [he should] go ahead and wear it.” ECF 34, 210:15-

20. This evidence may reflect an outside-the-workplace dispute between Mr. Craig

and Mr. Veyda about Union policy, but it does not establish broader pressure to “take

sides,” or “tensions rising” within the entire Union.

      41.    The Port Authority also complains about, and seeks an adverse

inference for, the spoliation of certain text messages by the Union’s President,

Stephen Palonis, and its Assistant Business Agent for Operations, Theodore Kielur.
ECF 41, pp. 15-20. That request is based on Mr. Palonis’s and Mr. Kielur’s testimony

that they deleted some of the text messages they received from union members about

the “Black Lives Matter” mask issue. ECF 34, 30:4-16. The Court finds no bad faith

by Mr. Palonis or Mr. Kielur that would warrant a sanction, such as an adverse

inference. Nonetheless, out of an abundance of caution, the Court will grant the Port

Authority’s request for an adverse inference, and will infer that Mr. Palonis and Mr.

Kielur received additional text messages from Union employees, and that those text

messages, if preserved, would have reflected disagreement or displeasure with both



                                        - 21 -
        Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 22 of 45




the Union’s support for this lawsuit and, more broadly, its position supporting the

wearing of “Black Lives Matter” masks.

                                LEGAL STANDARD
      “The decision to grant or deny a preliminary injunction is within the sound

discretion of the district court.” Ass’n of New Jersey Rifle & Pistol Clubs, Inc. v.

Attorney Gen. New Jersey, 910 F.3d 106, 114 (3d Cir. 2018) (citation omitted).

However, preliminary-injunctive relief is an “extraordinary remedy” that “should be

granted only in limited circumstances.” Kos Pharm., Inc. v. Andrx Corp., 369 F.3d

700, 708 (3d Cir. 2004) (cleaned up). “A plaintiff seeking a preliminary injunction

must establish that he is likely to succeed on the merits, that he is likely to suffer

irreparable harm in the absence of preliminary relief, that the balance of equities tips

in his favor, and that an injunction is in the public interest.” Winter v. NRDC, Inc.,

555 U.S. 7, 20 (2008) (citations omitted); see also Issa v. Sch. Dist. of Lancaster, 847

F.3d 121, 131 (3d Cir. 2017).

      In First Amendment cases, however, “the initial burden is flipped.” Greater

Phila. Chamber of Commerce v. City of Phila., 949 F.3d 116, 133 (3d Cir. 2020). In

other words, “[t]he government bears the burden of proving that [its conduct] is

constitutional” and “the plaintiff must be deemed likely to prevail if the government
fails to show the constitutionality of [its conduct].” Id. (cleaned up). To trigger the

government’s burden, the plaintiff need only “make a colorable claim that the

[government’s conduct] restricts some form of speech.”       Id. (cleaned up). If the

plaintiff makes that preliminary showing, “[t]he government must then justify its

restriction on speech under whatever level of scrutiny is appropriate … given the

restriction in question.” Id. (cleaned up). If the government fails to establish that

the restriction is constitutional, “the challenger must still demonstrate irreparable

harm[.]” Id. (citation omitted). But such harm “is generally presumed where the
moving party’s freedom of speech right is being infringed.” Id. (citation omitted).

                                         - 22 -
        Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 23 of 45




                            DISCUSSION & ANALYSIS
I.    The Union is likely to succeed on the merits of its First Amendment
      claim.
      The Court turns first to whether the Union has demonstrated a likelihood of

success on the merits of its First Amendment claim. “To satisfy this requirement for

preliminary relief, the movant need only prove a prima facie case, not a certainty [it

will] win.” Issa, 847 F.3d at 131 (cleaned up). Thus, the Union must show only that

it has a “reasonable probability” of success at trial. Id. (citation omitted). Further,

because this is a First Amendment case, the Port Authority bears the burden of
proving that any restrictions on its employees’ speech rights are constitutional. See

Greater Phila. Chamber of Commerce, 949 F.3d at 133.6 Based on the evidence

presented, the Court finds that the Port Authority has not carried its burden and, as

a result, that the Union is likely to prevail.

      When it acts as an employer, the government has a somewhat greater-than-

usual interest in restricting its employees’ free-speech rights. But this discretion is

not without limit.    It is well-established that “[p]ublic employees have a First

Amendment right to speak freely on matters of public concern.” Curinga v. City of

Clairton, 357 F.3d 305, 309 (3d Cir. 2004) (citations omitted); see also Garcetti v.

Ceballos, 547 U.S. 410, 419 (2006) (“The First Amendment limits the ability of a

public employer to leverage the employment relationship to restrict, incidentally or
intentionally, the liberties employees enjoy in their capacities as private citizens.”).

Accordingly, the government may restrict or penalize such speech only if it is “likely




6The burden shifts to the Port Authority because the Union has met its initial burden
of making “a colorable claim” that the Port Authority “restricts some form of speech.”
Greater Phila. Chamber of Commerce, 949 F.3d at 133. The Port Authority does not
dispute that the policies in question restrict employee speech. To the contrary, the
express purpose of both the original and amended mask policy was to restrict
employee speech that the Port Authority perceives to be disruptive.
                                          - 23 -
        Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 24 of 45




to disrupt the efficient operation of the workplace.” Grigsby v. Kane, 157 F. App’x 539,

542 (3d Cir. 2005) (cleaned up).

      To effectuate this standard, the Supreme Court has described two related but

differing tests for evaluating restrictions on public-employee speech. The test to

apply depends on the nature of the restriction at issue.

      First, where “a public employer penalizes a particular employee because of past

expression,” the Court applies the familiar balancing test of Pickering v. Board of

Educ., 391 U.S. 563, 568 (1968). Swartzwelder v. McNeilly, 297 F.3d 228, 235 (3d Cir.

2002). Under that test, the Court begins by asking whether the employee’s speech

involved a “matter of public concern,” meaning that the speech is “fairly considered

as relating to any matter of political, social[,] or other concern to the community.”

Baldassare v. State of N.J., 250 F.3d 188, 195 (3d Cir. 2001) (cleaned up). If the

answer is yes, the Court considers whether the employee’s First Amendment “interest

in the speech … outweighs any potential disruption of the work environment and

decreased efficiency of the office.” Curinga, 357 F.3d at 312. The government bears

the “burden to establish that its interest in [disciplining the plaintiff] outweighed [the

plaintiff’s] expressive interests[.]” Festa v. Westchester Med. Ctr. Health Network,

380 F. Supp. 3d 308, 322 (S.D.N.Y. 2019). And while the government “need not show
the existence of actual disruption” caused by the employee’s speech, it must at least

show “that disruption is likely to occur because of the speech.” Munroe v. Central

Bucks Sch. Dist., 805 F.3d 454, 472 (3d Cir. 2015) (citation omitted).

      Second, where a government employer “restricts employee speech before it

occurs, rather than penalizing employee speech after the fact,” the Court applies the

modified Pickering analysis described in United States v. National Treasury

Employees Union (“NTEU”), 513 U.S. 454 (1995). Swartzwelder, 297 F.3d at 235.

This differs from the ordinary Pickering test in that the government must make an
even more difficult showing “that the interests of both potential audiences and a vast

                                          - 24 -
       Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 25 of 45




group of present and future employees in a broad range of present and future

expression are outweighed by that expression’s necessary impact on the operation of

the government.” Swartzwelder, 297 F.3d at 236 (cleaned up). This is an “exacting

standard.” Tucker v. State of Cal. Dep’t of Educ., 97 F.3d 1204, 1211 (9th Cir. 1996).

      Here, the Court finds that the heightened NTEU standard applies. The Port

Authority initially adopted a policy extending its ban on uniform adornments

displaying “political or social-protest” messages to the facemasks it directed

employees to wear due to the COVID-19 pandemic. See Findings of Fact (“FOF”), ¶

21. When that policy proved difficult to administer and enforce, the Port Authority

decided to prohibit the political and social-protest messages it viewed as potentially

disruptive by adopting a broader restriction that allowed employees to wear only a

few, specifically identified masks while on duty.    FOF, ¶¶ 23-25.     Both policies

represent exactly the type of broad, prior restraint on speech that falls squarely

within NTEU’s ambit.7 But even assuming the more flexible Pickering standard

7 The Port Authority argues that the NTEU standard should not apply because the
Supreme Court later “clarified,” in City of San Diego v. Roe, 543 U.S. 77 (2004), that
“the heightened NTEU standard only applies if the policy restricts speech outside
the workplace on topics unrelated to the employment.” ECF 41, pp. 4-5 (emphasis
added). But the Port Authority reads too much into the quote it cites from Roe, in
which the Supreme Court merely observed that public-employee speech “[o]utside
of [the] category [of matters of public concern]” can still be protected by the First
Amendment “when government employees speak or write on their own time on topics
unrelated to their employment[.]” Roe, 543 U.S. at 80 (emphasis added). The Court
did not discuss or impose any “off the clock” requirement on speech related to matters
of public concern.
      On that point, the Third Circuit has broadly described NTEU as applying in
any case involving a “generally applicable statute or regulation, as opposed to a
particular disciplinary action[.]” Lodge No. 5 of Fraternal Order of Police ex rel.
McNesby v. City of Phila., 763 F.3d 358, 369 (3d Cir. 2014) (cleaned up). Consistent
with this precedent, the Court find that while both “Pickering and NTEU arose in the
context of speech activities that occurred during non-duty hours,” they “also
recognized that the same balancing test applies during duty hours, although the
potential for ‘immediate workplace disruption’ would be greater in such situations.”
Am. Fed’n of Gov’t Employees v. D.C., No. 05-0472, 2005 WL 1017877, at *10 (D.D.C.
                                        - 25 -
        Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 26 of 45




applies, the Port Authority’s approach still violates the First Amendment rights of its

employees. The Court will therefore analyze this case under both the NTEU and

Pickering standards.

      In assessing the policy, the Court must consider two relevant questions: First,

under the original policy, was it constitutionally permissible for the Port Authority to

prohibit its employees from wearing masks that display “political or social-protest”

messages?    Second, under the amended policy, is it constitutional for the Port

Authority to require its employees to wear one of a few, specified masks in order to

prevent them from engaging in the “political or social-protest” speech it views as

disruptive? For the following reasons, the answer to both questions is “no.”
      A.     The Port Authority’s prohibition of masks with political or
             social-protest messages violates the First Amendment.
      To begin, the Court will consider the constitutionality of the Port Authority’s

original policy, which prohibited employees from wearing masks that displayed

political or social-protest messages. That policy has been superseded by the Port

Authority’s new policy, but the individual employees were disciplined under that

policy, and the Port Authority admits that it adopted its new, “neutral” policy to ban

the same messages in a more administrable way. FOF, ¶¶ 23-25. Thus, the Court


May 2, 2005) (citation omitted). Thus, consistent with the First Amendment’s
broader disfavor of prior restraints, the key distinction drawn by NTEU was not
between speech at work and speech outside of work, but between, on one hand, broad,
prior restraints on employee speech related to matters of public concern, and, on the
other hand, after-the-fact disciplinary proceedings against individual employees. See
Urofsky v. Gilmore, 216 F.3d 401, 407 (4th Cir. 2000) (“[T]he place where the speech
occurs is irrelevant: An employee may speak as a citizen on a matter of public concern
at the workplace, and may speak as an employee away from the workplace.”);
Milwaukee Police Ass’n v. Jones, 192 F.3d 742, 749–50 (7th Cir. 1999) (“The Court [in
NTEU] recognized that a prior restraint, as opposed to a post hoc disciplinary
decision, poses problems not present in Pickering. With a prior restraint, the impact
is more widespread than any single supervisory decision would be[.]”) (citation
omitted); NAACP v. Button, 371 U.S. 415, 438 (1963) (“Broad prophylactic rules in
the area of free expression are suspect.”).

                                         - 26 -
        Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 27 of 45




finds it necessary and appropriate to analyze both policies here. Starting with the

original policy, on this factual record, and in the context of this government employer,

the Court concludes that a ban targeting masks with political or social-protest

messages violates the First Amendment.

      As an initial matter, there is no dispute that a ban on any type of political or

social-protest speech strikes at the heart of the most valuable speech protected by the

First Amendment.      “[S]peech on public issues occupies the highest rung of the

hierarchy of First Amendment values, and is entitled to special protection.” Connick

v. Myers, 461 U.S. 138, 145 (1983) (cleaned up). Here, the Union’s employees wish to

wear facemasks that comment on the “Black Lives Matter” movement. FOF, ¶¶ 16-

17. Neither party disputes that this is an issue of significant public concern, and so

the Port Authority must make a sufficiently weighty showing of likely disruption to

overcome its employees’ significant interest in that speech. See Munroe, 805 F.3d at

472 (“In short, the inquiry involves a sliding scale, in which the amount of disruption

a public employer has to tolerate is directly proportional to the importance of the

disputed speech to the public.”) (cleaned up).

      The Port Authority makes two main arguments. It first argues that its

restriction is reasonable because it applies only while employees are on duty. Then,
it argues that it has an interest in prohibiting political and social-protest speech on

masks because speech of that kind is potentially disruptive in the workplace. Based

on the evidentiary record here, the Court finds both of these arguments unpersuasive.
            i.      Speech “on the clock”            is   not   exempt     from    First
                    Amendment protection.
      Initially, the fact that the speech restriction here applies only in the workplace,

while employees are on duty, is not dispositive. Certainly, it is relevant that the Port

Authority has not attempted to ban its employees from wearing masks and buttons
outside of work. That would clearly be unconstitutional. But speech “on the clock” is


                                         - 27 -
        Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 28 of 45




not categorically exempt from First Amendment protection either. “An employee may

speak as a citizen on a matter of public concern at the workplace, and may speak as

an employee away from the workplace.” Urofsky, 216 F.3d at 407; see, e.g., Rankin v.

McPherson, 483 U.S. 378, 379–80 (1987) (holding that clerical employee could not be

constitutionally discharged for stating “[i]f they go for him again, I hope they get him,”

in reference to attempted assassination of President Reagan, during a conversation

with another employee at work); Am. Fed’n of Gov’t Employees, 2005 WL 1017877, at

*10 (“[T]he same balancing test applies during duty hours, although the potential for

‘immediate workplace disruption’ would be greater in such situations.”) (citation

omitted).

      Thus, the Court must still assess whether the Port Authority has shown that

disruption is “likely” to result if employees are permitted to wear masks that display

“Black Lives Matter” or similar messages in the workplace.
            ii.     The Port Authority has failed to make a substantial
                    showing, based on specific evidence, of actual or likely
                    disruption.
      The Port Authority has failed to present sufficient evidence that allowing its

employees to wear “Black Lives Matter” or equivalent masks is “likely to disrupt the

efficient operation of the workplace.” Grigsby, 157 F. App’x at 542.

      To be sure, the Port Authority clearly believes that political or social-protest

speech could be disruptive. But “[m]ere allegations of disruption are insufficient to

put the Pickering balance at issue.” Sexton v. Martin, 210 F.3d 905, 912 (8th Cir.

2000) (citation omitted); Harman v. City of New York, 140 F.3d 111, 123 (2d Cir. 1998)

(explaining that a government-employer “cannot justify broad restrictions on First

Amendment rights by supposition alone.”). Instead, the Port Authority must “make

a substantial showing that the speech is, in fact, likely to be disruptive before it may
be punished.” Waters v. Churchill, 511 U.S. 661, 674 (1994) (citations omitted); Cragg


                                          - 28 -
        Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 29 of 45




v. City of Osawatomie, Kan., 143 F.3d 1343, 1347 (10th Cir. 1998) (“We will defer to

a public employer’s reasonable predictions of disruption, but those predictions must

be supported by the presentation of specific evidence.”).

      It has not done so here. Instead, the Port Authority’s position reflects an

outsized fear of relatively harmless, but important, employee speech—a view that is

incompatible with the First Amendment, even in the unique context of a government

workplace. Initially, there is no compelling evidence of actual disruption caused by

employees wearing masks that display political or social-protest messages. At most,

the Port Authority has identified (1) a few social-media messages or posts by Port

Authority employees that can be viewed as reflecting debate about whether

employees should be allowed to wear “Black Lives Matter” or “Thin Blue Line”

masks;8 and (2) text messages reflecting (and a requested spoliation inference

inferring) internal disagreement among Union members, either about the Union’s

support for “Black Lives Matter” and employees wearing “Black Lives Matters”

masks generally, or about the Union’s decision to litigate this particular case. See

FOF, ¶¶ 36, 38-41.9

      What is missing, however, is any evidence of complaints from bus riders or the

public about drivers wearing certain masks; conflict or violence between employees


8 As detailed in the Court’s Findings of Fact, there are only a few, borderline examples
of this. FOF, ¶¶ 36, 38-41. Additionally, nearly all those examples involved Plaintiff
Sasha Craig, whom the Court found to be uniquely outspoken and vocal on these
issues. See, e.g., ECF 34, 206:20-207:9 (“A: Sir, I am going to have to apologize to you
because this is going to take a minute. Please forgive me. My name is Sascha Craig.
I was born in 1964 in West Germany of an African-American father and a German
mother …”). The one exception was a post ending in “good argument and debate.”
FOF, ¶ 38. Thus, the Port Authority has not presented evidence of significant or
widespread expressions of employee displeasure on social media. Id.
9 The Port Authority also suggests that it has a “history of racial tension” that
warrants a heightened degree of precaution. As detailed in the Court’s Findings of
Fact, this assertion is not supported by the record. FOF ¶ 34. Instead, it is based
only on (largely hearsay) testimony from its Chief Legal Officer, Michael Cetra, about
                                         - 29 -
        Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 30 of 45




or members of the public; impediments to employees performing their work;

decreased employee efficiency; or any other negative impact in the workplace

attributable to employees wearing masks that feature political or social-protest

messages. Cf. Nichol v. ARIN Intermediate Unit 28, 268 F. Supp. 2d 536, 560 (W.D.

Pa. 2003) (Schwab, J.) (“Plaintiff’s wearing her cross has not been disruptive,

controversial (until banned by ARIN), distracting or confusing to students, nor has it

caused any dissension or problems in the working or school environment. There is no

evidence—nor even an allegation—that it causes any interference with ARIN’s

operations.”).

      Of course, the Port Authority is right to say that evidence of actual disruption

is not necessarily required.     See Munroe, 805 F.3d at 472.    Under Pickering, a

government-employer’s reasonable prediction of “likely” disruption can be enough, so

long as the feared disruption is significant enough to overcome the employee’s

expressive interests.   Id.    But the lack of any evidence of actual disruption is

nonetheless telling here, given the ample opportunity for such disruption to occur in

connection with (1) several months of drivers wearing masks with political and social-

protest messages, FOF, ¶¶ 15-18; (2) Port Authority drivers routinely wearing

political buttons and other adornments with such messages for many years (despite
the policy against it), FOF, ¶¶ 9, 10; and (3) the Port Authority’s own political and

social-issue messaging; for example, its public pronouncements that support “Black

Lives Matter” or the political and social-issue messages that are placed on its buses—

which are often far more prominent than a message on a mask or button, e.g., LGBT

“pride” and African-American heritage themed buses.10 FOF, ¶ 34; see also Watters

two arguable instances of racial tension, one of which occurred 14 years ago. Id. In
the Court’s view, two relatively minor, racial incidents in 14 years does not evince
any significant history of racial tension. Id.
10  With respect to its own political messaging, the Port Authority points out that it
is free to engage in speech on its own without necessarily permitting its employees to
                                         - 30 -
        Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 31 of 45




v. City of Phila., 55 F.3d 886, 896 (3d Cir. 1995) (noting that evidence of “actual

disruption” would “obviously be highly relevant” to the Pickering analysis); Scruggs

v. Keen, 900 F. Supp. 821, 833 (W.D. Va. 1995) (“Strong evidence of a lack of likely

disruption is the lack of actual disruption.”) (citation omitted).

      As for the social-media chatter identified by the Port Authority, the Court does

not find this to be persuasive evidence of potential disruptiveness for purposes of a

Pickering analysis. The posts in question are few in number and reflective of only

generalized displeasure or disagreement between employees. FOF, ¶¶ 36, 38-41.

Moreover, the Court is loath to allow the restriction of public-employee speech based

on a few social-media posts by individual employees, and the largely imaginary

concern that ill-considered or hyperbolic online communications will extend into the

workplace. Put simply, the fact that the Port Authority was able to find a few

employees expressing displeasure with bus drivers’ masks on social media simply

cannot justify a sweeping, prior restraint on political expression by any Port

Authority employee.

      For similar reasons, the Court also finds the evidence of disagreement or

conflict during the Union’s internal discussions to be a fundamentally different sort

of “disruption” than that with which Pickering is concerned. Unions exist, at least in
large part, for the very purpose of providing workers with a forum to air workplace

grievances and seek representation of their interests. Given that, it is unsurprising

to find members debating what issues the Union should advocate for or how it should

engage in the same speech. See ECF 36, 149:16-18 (“I think it’s very different from
us. No. 1, I think it’s different because it’s our speech and we can choose what we say
as an agency.”). That is true, but it also doesn’t negate the relevance of that evidence.
The Port Authority’s own political messaging remains relevant because, if political or
social-protest speech is indeed inherently “disruptive,” one might expect to see some
evidence of disruption caused by the Port Authority’s prominent display of those
messages over the years. But there is no evidence that any such disruption has
occurred, which calls into question why the Port Authority expects that it will now
occur when employees engage in equivalent or even less intrusive speech.
                                         - 31 -
        Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 32 of 45




go about doing it. It is also unsurprising that employees would send their Union

president messages, expressing displeasure about pursuing certain litigation or

expressing certain views on behalf of the Union. Such debates may become heated

from time to time. But without more, this sort of internal debate (much of it on virtual

platforms) doesn’t suggest that employees are likely to bring those virtual disputes

into the real workplace. Indeed, it is again telling that no employee is alleged to have

done so here, despite having ample opportunity.

      More fundamentally, the Port Authority’s policy confuses its legitimate

interest in preventing workplace or operational disruption with a more generalized

and entirely speculative fear that political or social-protest speech might be

controversial and upset co-workers or members of the public, or lead to counter-

messages that could, in turn, lead to disruption. Indeed, it is clear that the Port

Authority’s real concern has little to do with a fear that disruption will be caused by

the message “Black Lives Matter” itself. The Port Authority publicly supports the

“Black Lives Matter” movement.         Rather, the Port Authority is worried that

employees will start wearing more controversial masks in response, such as “White

Lives Matter” and the like. But, as a factual matter, the record doesn’t reflect anyone

wearing a mask depicting a responsive message of any kind that has created actual
or likely disruption.11 And a restriction on First Amendment rights in a government

workplace cannot be based on speculation over a risk of disruption caused by speech




11 There is evidence of one of the Union employees, Timothy Eads—an African-
American male who is a former police officer—wearing a “Thin Blue Line” mask on
occasion, in support of the police. But there is no evidence that this mask created or
risked creating any disruption. FOF, ¶¶ 26-32. In fact, the testimony of many of the
employees—which the Court views as credible—was that they either viewed
“competing” masks, such as those supporting the police or supporting “all lives,”
favorably, or at least acknowledged having no objection to others expressing differing
views. FOF, ¶ 28.
                                         - 32 -
        Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 33 of 45




or messages that others may potentially convey in the future. That is simply too

attenuated of a risk of disruption.

      Put differently, while it may certainly discipline employees for rude or

disruptive behavior, the Port Authority does not have a legitimate, let alone weighty,

interest in ensuring that its employees do not express, in any fashion, a political or

social position at work that might inspire a co-worker or member of the public to

disagree. Indeed, under Pickering, “threatened disruption by others as a result of

speech may not serve as a justification for public employer discipline” at all. Scruggs,

900 F. Supp. at 833–34; see also Watters, 55 F.3d at 897 (“[D]isruption caused by

actions independent of the speech at issue cannot be equated with disruption caused

by the speech itself.”); see, e.g. Flanagan v. Munger, 890 F.2d 1557, 1566 (10th Cir.

1989) (“The department cannot justify disciplinary action against plaintiffs simply

because some members of the public find plaintiffs’ speech offensive and for that

reason may not cooperate with law enforcement officers in the future.”); Berger v.

Battaglia, 779 F.2d 992, 1001 (4th Cir. 1985) (“[T]he perceived threat of disruption …

was caused not by the speech itself but by threatened reaction to it by offended

segments of the public. … [W]e think this sort of threatened disruption by others

reacting to public employee speech simply may not be allowed to serve as justification
for public employer disciplinary action[.]”).

      To hold otherwise would run contrary to the entire premise of the First

Amendment, which is that disagreement and debate are not evils to be feared or

purged, but societal goods to be welcomed and nurtured. Simply put, Americans have

both the “right and civic duty to engage in open, dynamic, rational discourse,” and

those “ends are not well served when the government seeks to orchestrate public

discussion through content-based mandates.” United States v. Alvarez, 567 U.S. 709,

728 (2012). As such, the Court declines to legitimize the erroneous, if increasingly
endemic, view that mere exposure to differences of opinion is a harm to be feared or

                                         - 33 -
        Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 34 of 45




avoided.12   The reality is that conversations about matters of public concern

“routinely tak[e] place at all levels in the workplace,” and the risk that such speech

“will lower morale, disrupt the work force, or otherwise undermine the mission of the

office borders on the fanciful.” Rankin, 483 U.S. at 393 (Powell, J. concurring).

       In any event, to the extent that the NTEU standard applies, even assuming

the Port Authority’s stated goal of avoiding potential discord arising from political or

social-protest speech is legitimate, the policy it has adopted is ill-fitting and not at all

tailored to achieving that end. See Lodge No. 5 of Fraternal Order of Police ex rel.

McNesby v. City of Phila., 763 F.3d 358, 375 (3d Cir. 2014) (“While NTEU did not

explicitly establish a tailoring requirement, we have noted that such a requirement

seems to be implicit in the Court’s discussion.”) (cleaned up); Gasparinetti v. Kerr,

568 F.2d 311, 316 (3d Cir. 1977) (under Pickering, “regulations may be promulgated,

but their restrictive effect may extend only as far as is necessary to accomplish a

legitimate governmental interest.”); Wolfe v. Barnhart, 446 F.3d 1096, 1107 (10th Cir.

2006) (“Other courts have recognized that the tailoring requirement is an important

aspect of the Pickering / NTEU analysis.”) (citations omitted); see, e.g., Guthrie v.

Bradley, No. 06-0619, 2008 WL 4279805, at *7 (W.D. Pa. Sept. 15, 2008) (Conti, J.)

(“While these are legitimate government concerns, regulations enacted for the
purpose of realizing these goals can have no greater restrictive effect than necessary

for their accomplishment.”).

       On one hand, the policy is underinclusive in an arbitrary fashion. That is, both

the current and former versions of the policy relate only to messages conveyed on

facemasks and other uniform adornments. Yet the Port Authority does not prohibit


12See G. Lukianoff and J. Haidt, The Coddling of the American Mind, at p. 29 (“A
culture that allows the concept of ‘safety’ to creep so far that it equates emotional
discomfort with physical danger is a culture that encourages people to systematically
protect one another from the very experiences embedded in daily life that they
need in order to become strong and healthy.”).
                                          - 34 -
        Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 35 of 45




its employees from engaging in the exact same speech at work in other, seemingly

more intrusive ways. For example, a bus driver could, without violating any policy,

greet each passenger who boards the bus by saying “Good morning, Black Lives

Matter,” discuss “Black Lives Matter” with a co-worker in the workplace, or text or

tweet about “Blacks Lives Matter” during the work day.13 The Port Authority does

not explain why it is disruptive for an employee to passively communicate that “Black

Lives Matter” by wearing a mask with a logo, if communicating the exact same

message verbally and directly is not.

      At the same time, the policy is also overbroad. This is so for two reasons. First,

much of what the Port Authority speculates might be induced by the type of speech

it has prohibited—such as employees fighting among themselves or with customers—

either is or easily could be prohibited and deterred directly, through other, non-speech

related policies. See, e.g., Waters, 511 U.S. at 673 (“[A] public employer may,

consistently with the First Amendment, prohibit its employees from being ‘rude to

customers,’ a standard almost certainly too vague when applied to the public at

large.”). An “across-the-board prohibition of the wearing of political buttons [or

masks] is invalid” where “there are far less sweeping means available to safeguard

legitimate governmental interests.” Am. Fed’n of Gov’t Employees, AFL-CIO v. Pierce,
586 F. Supp. 1559, 1561 (D.D.C. 1984); see also Sypniewski v. Warren Hills Reg’l Bd.

of Educ., 307 F.3d 243, 260 (3d Cir. 2002) (“Speech codes are disfavored under the

First Amendment because of their tendency to silence or interfere with protected

speech.”); Harman v. City of New York, 140 F.3d 111, 123 (2d Cir. 1998) (“[T]he City

has not shown that the executive orders are designed to address the asserted harm

in a direct and material way. … This sweeping prior restraint mechanism is

overbroad.”).

13 Indeed, the CEO of the Port Authority has tweeted and otherwise issued
statements in support of “Black Lives Matter.” See FOF, ¶ 18.
                                         - 35 -
        Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 36 of 45




      Second, the Port Authority has also made no attempt to tailor its policies to

specific workplace contexts where there might be a heightened risk of disruption. The

Union is comprised of several different types of employees, with different roles. Some

employees drive buses; some are mechanics; some are instructors; some are

disciplinary-hearing representatives.     FOF, ¶ 3(a).    But the policy here applies

without regard for whether disruptive potential exists in each of the many contexts

where Port Authority employees work (e.g., on a bus, at the garage, at service centers,

in disciplinary or other union hearings, in meetings, during training sessions, and in

the field). Yet the evidence established that the risk of disruption varies widely across

these different contexts.

      For example, there is evidence that a bus driver wearing a mask aboard his or

her own bus does not pose much risk of disruption—drivers are the only employee

aboard, they sit behind a shield, buses currently operate at reduced capacity (and

presumably will do so for as long as facemasks are necessary), no customer has

complained to the Port Authority about a mask worn by a bus driver, and several

drivers testified that the only customer comments they have received regarding their

masks have been uniformly positive. FOF, ¶¶ 28, 32. Similarly, the Court perceives

no evidence of disruption associated with employees wearing masks while working in
the garage, or in a conference room during a disciplinary hearing.

      In contrast, there is arguably some reason for concern in the specific context of

training instructors wearing masks during training sessions. In that context, where

the instructor determines if new recruits “pass” or “fail,” the Port Authority might

have a legitimate interest in guarding against the appearance of bias by banning

masks reflecting a position on a political or social-protest issue. Yet the Port

Authority’s policy does not reflect any of this sort of context-specific nuance or

tailoring. Absent more careful tailoring, directed to the specific context in which
disruption is likely to arise, the policy runs afoul of the First Amendment.

                                         - 36 -
        Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 37 of 45




          iii.      The Port Authority does not have a strong interest in
                    enforcing a “pristine” uniform.
      In defending its policy, the Port Authority also cites a few cases that have

upheld prohibitions on uniform adornments against First Amendment challenges.

See, e.g., Commc’ns Workers of Am. v. Ector County Hosp., 467 F.3d 427 (5th Cir.

2006); U.S. Dep’t of Justice v. FLRA, 955 F.2d 998 (5th Cir. 1992); Risk v.

Burgettstown Borough, Pa., No. 05-1068, 2007 WL 2782315 (W.D. Pa. Sept. 21, 2007)

(Lenihan, J.).   But these and other similar cases have invariably involved law

enforcement agencies, paramilitary organizations, or, in some circumstances,
hospitals. See Risk, 2007 WL 2782315 (borough police officers); FLRA, 955 F.2d 998

(INS patrol agents); Commcn’s Workers of Am., 467 F. 3d 427 (various hospital

workers); but see Herrera v. Med. Ctr. Hosp., 241 F. Supp. 2d 601, 611–13 (E.D. La.

2002) (holding that fact issues existed as to whether public hospital had strong

enough interest to prohibit carpenter from wearing a union pin).

      What all these entities share is a uniquely strong interest in projecting

uniformity, discipline, and neutrality, either internally or to the general public. See,

e.g., Risk, 2007 WL 2782315, at *2 (holding that officer’s First Amendment rights at

work were “far outweighed by the necessity of maintaining police uniforms as a

symbol of neutral government authority, free from expressions of personal bent or

bias.”) (cleaned up); Smith v. United States, 502 F.2d 512, 517 (5th Cir. 1974) (VA
hospital could prohibit staff psychologist from wearing peace pin while administering

psychotherapy to “emotionally disturbed” veterans, due to likelihood that pin would

cause psychological “harm to the very patients he is employed to assist on treating”).

       But outside of those contexts, public employers are not entitled to the same

level of deference, and “[m]ere incantations that a pristine uniform is necessary to

provide safe public transportation” are “clearly insufficient to legitimatize an anti-
adornment rule which renders nugatory all expressions of constitutionally protected


                                         - 37 -
        Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 38 of 45




speech contained on a button, badge[,] insignia,” or, as here, a mask.         Scott v.

Goodman, 961 F. Supp. 424, 428 (E.D.N.Y. 1997), aff’d sub nom. Scott v. Meyers, 191

F.3d 82 (2d Cir. 1999); see also Herrera, 241 F. Supp. 2d at 611–13 (“[I]n these cases

the Fifth Circuit allowed the INS and the police department to satisfy their burden

by asserting that uniform regulations are critical to obedience and commitment. …

Outside of the military context, of course, public employers are not entitled to the

same high level of deference.”) (citations omitted); Liverman v. City of Petersburg, 844

F.3d 400, 407-08 (4th Cir. 2016) (“[S]uch deference applies with special force to police

departments because they are paramilitary—discipline is demanded, and freedom

must be correspondingly denied.”) (cleaned up).

      While the Port Authority surely has some degree of interest in adopting a

uniform to promote obedience and cohesion among its employees, it is not a law

enforcement agency or paramilitary organization and it does not have any obvious

interest in enforcing a “pristine” uniform, free from unintrusive uniform adornments

like small buttons or facemask logos. Cf. Pierce, 586 F. Supp. at 1561 (“[I]t is claimed

that the wearing of buttons might cause political problems between subordinates and

supervisors as well as between fellow employees. This argument would be more

persuasive were it not for the fact that most federal agencies either lack ‘button’
regulations altogether or fail to enforce such regulations as may be on their books.”).

      Indeed, the testimony in this case established that uniform violations—

including violations of the ban on political and social-protest adornments—are

commonplace and laxly enforced within the Port Authority. FOF ¶¶ 9-10. The Port

Authority’s Chief Legal Officer also described such violations as “minor.” FOF, ¶ 13.

In other words, even if there were, as a matter of law, support to treat transit

employees the same as police officers with respect to furthering an interest in having

pristine uniforms, as a matter of fact, the evidence here shows that the Port
Authority’s long-time tolerance for Black Power necklaces, ankhs, Clinton buttons,

                                         - 38 -
        Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 39 of 45




Obama buttons, Biden buttons, Trump 2020 stickers, and the like undermines (and

calls into doubt the existence of) any such interest.

      Given this, and the lack of evidence that political or social-protest speech of the

kind prohibited by the Port Authority’s original policy poses a risk of workplace or

operational disruption, the Court finds that the Port Authority lacks any legitimate

interest in prohibiting employees from wearing masks adorned with such messages.
      B.     The Port Authority’s new facemask policy suffers from the same
             constitutional problems.
      Of course, the Port Authority’s view is that everything discussed thus far is
now moot because it has adopted a new, “neutral” policy. That policy provides that

the “only masks and other face coverings permitted to be worn while on duty” are (1)

“Port Authority-issued logo masks with Port Authority’s logo printed on the mask”;

(2) “ATU Local 85-issued logo mask with ATU Local 85’s logo printed on the mask”;

(3) “solid black or solid blue” color “masks or gaiter style face coverings,” either issued

by the Port Authority or “brought from home;” and (4) “clear face shields” or “surgical-

style, N-95 rated or KN-95 rated masks,” either issued by the Port Authority or

“brought from home so long as [they] … do not have any visible logos, images, texts

or other markings on them.” ECF 40-1, PDF p. 4; see also FOF, ¶ 25. The new policy

further provides that “no other masks or face coverings are permitted to be worn

while on duty” and that “[p]ermitted masks or face coverings shall not be altered or
affixed with any pins, stickers, logos, images, text, color[,] and/or color combination

or scheme not permitted as described above.” ECF 40-1, PDF p. 4. The Port Authority

argues that this broader policy is content and viewpoint neutral, and therefore

consistent with the First Amendment.

      In taking this approach, the Port Authority has “burn[ed] the house to roast

the pig,” Butler v. State of Mich., 352 U.S. 380, 383 (1957), which the First
Amendment does not allow. The Port Authority offers the same justification for the


                                          - 39 -
        Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 40 of 45




new policy that it offered for the old—it was adopted to ban the political and social-

protest speech it views as disruptive, just in a more readily administrable way. FOF,

¶¶ 23-25. In various First Amendment contexts, courts have recognized that even a

facially neutral policy can violate the Constitution if the government’s “asserted

interest is related to the suppression of free expression … and concerned with the

content of such expression.” United States v. Eichman, 496 U.S. 310, 315 (1990)

(cleaned up; emphasis in original); see also Ward v. Rock Against Racism, 491 U.S.

781, 791 (1989) (“The principal inquiry in determining content neutrality … is

whether the government has adopted a regulation of speech because of disagreement

with the message it conveys. … The government’s purpose is the controlling

consideration. … Government regulation of expressive activity is content neutral so

long as it is justified without reference to the content of the regulated speech.”)

(cleaned up; emphasis added); Karn v. U.S. Dep’t of State, 925 F. Supp. 1, 10 (D.D.C.

1996) (“Pursuant to extensive First Amendment jurisprudence, the government’s

rationale for the regulation controls, regardless of the form of the speech or expression

regulated.”) (emphasis added).

      Again, aside from any general interest the Port Authority might have in

enforcing a “pristine” uniform (which, as discussed, is not strong) and its desire to
ban all political and social-protest messages (which, as discussed, is not

constitutional), the Port Authority has not articulated any interest to justify

restricting its employees from wearing masks that display messages related to

matters of public concern. In particular, the Port Authority has not proffered any

safety-based rationale for requiring the particular masks it has specified. Nor is it

clear how the content of the mask could relate to any such concern. Thus, the policy

remains a prior restraint on employee speech, with no work-related justification aside

from the perceived disruptiveness of political or social-protest messages.



                                         - 40 -
        Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 41 of 45




      As a result, the new policy makes the problem here worse, not better. The Port

Authority cannot cure an unconstitutional prohibition on displays of political or

social-protest messages by banning even more employee speech along with those

messages, with no independent justification. See Citizens United v. Fed. Election

Comm’n, 558 U.S. 310, 361 (2010) (“[I]t is our law and our tradition that more speech,

not less, is the governing rule. An outright ban on corporate political speech during

the critical preelection period is not a permissible remedy.”); Whitney v. California,

274 U.S. 357, 377 (1927) (Brandeis, J., concurring) (“[T]he remedy to be applied is

more speech, not enforced silence”); Rappa v. New Castle Cty., 18 F.3d 1043, 1072–73

(3d Cir. 1994) (“Eliminating the offending exception would mean that we would be

requiring the State to restrict more speech than it currently does. … We refuse to

strike down the exception in part because of the special status of speech in our

constitutional scheme, a scheme which generally favors more speech.”); McLaughlin

v. City of Lowell, 140 F. Supp. 3d 177, 194 (D. Mass. 2015) (“An alternative

interpretation in which ‘intimidating’ was not merely duplicative would restrict more

speech and require a stronger justification still.”).

      What appears to be motivating the new broader policy is the desire to enact a

content and viewpoint-neutral policy. See ECF 39-1, PDF p. 47 (“If Port Authority
allows uniforms to be used as a message board for some political or social protest

topics, we must then allow all messages on that topic, including those that could

disrupt Port Authority’s ability to deliver public transit service in a safe and efficient

manner and cause harm to our employees, customers, and communities.”). As noted

above, the Port Authority supports “Black Lives Matter”; it simply does not want to

open the door to competing viewpoints, and believes it cannot enact a content or

viewpoint discriminatory policy targeted to limit those competing views. FOF, ¶ 20.

      But there is nothing in NTEU, Pickering, or any other precedential case from
the Supreme Court or Third Circuit that forbids content or viewpoint-based discipline

                                          - 41 -
        Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 42 of 45




in the context of public employment. Content and viewpoint discrimination are

concerns that ordinarily arise where the government restricts speech in public

forums, not in the workplace. See Cochran v. City of Atlanta, Georgia, 289 F. Supp.

3d 1276, 1292–94 (N.D. Ga. 2017) (discussing and rejecting a concern over viewpoint

discrimination in the context of Pickering balancing test); see also id. at 1294 (“[I]f a

public employer could constitutionally fire an employee for using racial slurs in the

workplace under Pickering, under Plaintiff’s reasoning, that employee could later

prevail in a viewpoint discrimination claim by showing that the public employer did

not fire employees who promoted racial equality.”); see, e.g., Berry v. Dep’t of Soc.

Servs., 447 F.3d 642, 652 (9th Cir. 2006) (applying Pickering balance test where

government employer prohibited employee from expressing his religious views by

displaying religious items in his cubicle). In other words, nothing prevents the Port

Authority from analyzing specific instances of employee speech for potential

disruptiveness, rather than imposing a prior restraint on an entire category of

important and highly protected speech.14

      In sum, the Port Authority’s new policy violates the First Amendment in the

same manner as its old policy, and fails under both the Pickering and NTEU

standards, for the reasons discussed above.
      All that being said, the Court’s analysis here is guided by the specific facts of

this case, and the evidence presented to it at the preliminary-injunction hearing. This

evidence included speech of indisputably great public concern. It included a facially

14The Port Authority is right to be worried about enacting a viewpoint or content-
based policy that attempts to define “disruptive” speech in a vacuum. So, what’s the
Port Authority to do? In the end, having no policy may be better than a broad prior
restraint. As noted above, targeted enforcement of any problems caused by uniform
adornments that result in disruption can likely be addressed by disciplining
individual employees based on disruptive conduct tied to conduct-based policies. And
regarding speech, the Port Authority remains free to discipline speech that is
unprotected by the First Amendment or that does not touch on matters of public
concern.
                                         - 42 -
       Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 43 of 45




neutral policy, but one that quite obviously was directed to target “Black Lives

Matter,” as well as any potentially competing facemask messages, using the bluntest

possible instrument—a categorical, prior restraint aimed at core political speech and

reflecting no attempt at tailoring based on context or non-speech considerations. It

included a long history of Port Authority employees using uniform adornments and

accessories to express political and social-protest speech, notwithstanding the Port

Authority’s on-the-books policy, without any evidence of resultant disruption. It

included an evidentiary record that allowed the Court to assess any actual disruption

caused by the specific speech at issue over a several-month period, during a time

when racial tensions across the country were at their peak. And it included the

narrow issue of specific facemasks to be worn by transit employees for hopefully only

a short time longer due to a global health pandemic.15 This confluence of factors

compels the outcome here.

      For all these reasons, the Court finds that the Union has a reasonable

probability of success on the merits of its First Amendment claim. The Port Authority

has not shown that the prohibition on “Black Lives Matter” masks is necessary to

avoid workplace or operational disruption. And absent such a showing, the Port

Authority’s policy does not comport with its employees’ “right to speak freely on
matters of public concern.” Curinga, 357 F.3d at 309 (citations omitted).
II.   The remaining injunction factors also favor granting the Union’s
      motion for preliminary relief.
      What is left, then, is to consider the remaining injunction factors. First, the

Union will suffer irreparable harm if an injunction is not issued. “The loss of First



15 As reflected in the Court’s separate order, the injunction here enjoins enforcement
of the Port Authority’s policy as to the specific facemask messages described or shown
to the Court during the hearing and masks that contain substantially the same
messages, as those facemasks all undisputedly concern messages of public concern.
No other facemask has been placed at issue by Plaintiffs’ motion.
                                        - 43 -
        Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 44 of 45




Amendment freedoms, for even minimal periods of time, unquestionably constitutes

irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373 (1976); see also B.H. ex rel.

Hawk v. Easton Area Sch. Dist., 725 F.3d 293, 323 (3d Cir. 2013) (“The ban prevents

B.H. and K.M. from exercising their right to freedom of speech, which unquestionably

constitutes irreparable injury.”) (cleaned up).

      Second, the issuance of an injunction would not “result in even greater harm”

to the Port Authority. Allegheny Energy, Inc. v. DQE, Inc., 171 F.3d 153, 158 (3d Cir.

1999). Even if invalidating the policy might create some administrative headaches

(and there is no evidence of that), the Port Authority “cannot properly claim a

legitimate interest in enforcing an unconstitutional [policy].” Am. Freedom Def.

Initiative v. Se. Pennsylvania Transp. Auth., 92 F. Supp. 3d 314, 330 (E.D. Pa. 2015);

see also ACLU v. Ashcroft, 322 F.3d 240, 251 n. 11 (3d Cir. 2003) (“Neither the

Government nor the public generally can claim an interest in the enforcement of an

unconstitutional law.”).

      Third, granting a preliminary injunction is in the public interest.         “As a

practical matter, if a plaintiff demonstrates both a likelihood of success on the merits

and irreparable injury, it almost always will be the case that the public interest will

favor the plaintiff.” Am. Tel. & Tel. Co. v. Winback & Conserve Program, Inc., 42 F.3d
1421, 1427 n. 8 (3d Cir. 1994). Moreover, “there is a significant public interest in

upholding First Amendment principles.” Am. Freedom Def. Initiative v. Se.

Pennsylvania Transp. Auth., 92 F. Supp. 3d 314, 330 (E.D. Pa. 2015); see also Ramsey

v. City of Pittsburgh, Pa., 764 F. Supp. 2d 728, 735 (W.D. Pa. 2011) (Cercone, J.)

(“[C]ourts considering requests for preliminary injunctions have consistently

recognized the significant public interest in upholding First Amendment principles.”).

      For these reasons, all injunction factors favor relief and the Union is entitled

to a preliminary injunction.



                                         - 44 -
        Case 2:20-cv-01471-NR Document 44 Filed 01/19/21 Page 45 of 45




III.   The Court will require the Union to post a nominal bond of $100 before
       the preliminary injunction will issue.
       Federal Rule of Procedure 65(c) “mandates that a court when issuing an

injunction must require the successful applicant to post adequate security.” Frank’s

GMC Truck Ctr., Inc. v. Gen. Motors Corp., 847 F.2d 100, 103 (3d Cir. 1988); see Fed.

R. Civ. P. 65(c) (“No restraining order or preliminary injunction shall issue except

upon the giving of security by the applicant, for the payment of such costs and

damages as may be incurred or suffered by any party who is found to have been

wrongfully enjoined or restrained.”). However, “the amount of the bond is left to the
discretion of the court[.]” Frank’s GMC Truck Ctr., Inc., at 847 F.2d at 103. Here,

because the Union “seek[s] injunctive relief to protect [employees’] First Amendment

rights,” and because the Port Authority “did not offer any evidence that [it] will suffer

a financial loss as a result of the injunction,” the Court will “require [the Union] to

post a nominal bond of $100 before the preliminary injunction will issue.” Am.

Freedom Def. Initiative v. Se. Pennsylvania Transp. Auth., 92 F. Supp. 3d 314, 331

(E.D. Pa. 2015).
                                   CONCLUSION
       For all the reasons discussed above, the Court grants Plaintiffs’ motion for a

preliminary injunction. ECF 2. An appropriate order follows.

DATED: January 19, 2021                           BY THE COURT:
                                                  /s/ J. Nicholas Ranjan
                                                  United States District Judge




                                         - 45 -
